     Case: 1:20-cv-05140 Document #: 72 Filed: 09/08/20 Page 1 of 3 PageID #:1928




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

JB AT RIVER NORTH, LLC et al.,                   )
                                                 )
                     Plaintiffs,                 )   Case No. 1:20-cv-05140
v.                                               )
                                                 )   Judge Robert M. Dow
STARR SURPLUS LINES INSURANCE                    )
COMPANY et al.,                                  )
                                                 )
                     Defendants.                 )

                                    MOTION TO DISMISS
                               FOR FAILURE TO STATE A CLAIM

       Defendant, Starr Surplus Lines Insurance Company (“Starr”), by and through its attorneys,

Foran Glennon Palandech Ponzi & Rudloff PC, pursuant to Federal Rule of Civil Procedure

12(b)(6), respectfully requests that this Honorable Court enter an order dismissing the Complaint

of JB At River North, LLC (“JB”) against Starr. In support thereof, Starr states as follows:

       JB attempts to plead causes of action against Starr, arising out of governmental orders

issued as a result of the COVID-19 pandemic, for declaratory judgment, breach of contract and

unjust enrichment.

       As more fully set forth in the Memorandum of Law filed in Support of this Motion to

Dismiss, JB’s claims for declaratory judgment and breach of contract must be dismissed because

JB fails to bring those claims within the coverage of the insurance policy between it and Starr and

because, even if found to be within the coverage afforded by the Starr policy, such claims are not

covered because the policy excludes losses caused by or resulting from a virus.

       Also, as more fully set forth in the Memorandum of Law filed in Support of this Motion to

Dismiss, JB’s claim for unjust enrichment cannot stand because the relationship between JB and

Starr is governed by a contract of insurance.
    Case: 1:20-cv-05140 Document #: 72 Filed: 09/08/20 Page 2 of 3 PageID #:1929




       WHEREFORE, Defendant, Starr Surplus Lines Insurance Company, hereby respectfully

requests that this Honorable Court enter an order dismissing JB’s Complaint, with prejudice, for

failure to state a claim, and for its costs and such other and further relief as the Court deems

equitable and just.

Date: September 8, 2020                     Respectfully submitted,

                                            /s/ Michael L. Foran
                                            Michael L. Foran
                                            John Eggum
                                            FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
                                            222 North LaSalle Street, Suite 1400
                                            Chicago, Illinois 60601
                                            Tel: 312-863-5000
                                            Email: mforan@fgppr.com
                                            Email: jeggum@fgppr.com


                                            Attorneys for STARR SURPLUS LINES
                                            INSURANCE COMPANY




                                               2
   Case: 1:20-cv-05140 Document #: 72 Filed: 09/08/20 Page 3 of 3 PageID #:1930




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on September 8, 2020, a copy of the foregoing document
was served via the Court’s electronic notification system, CM/ECF, on all counsel of record.

                                          Respectfully submitted,

                                          /s/ Michael L. Foran
                                          Michael L. Foran




                                             3
